NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                          MAR 09 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

JESSICA ROMERO, individually and on              No. 14-56353
behalf of all others similarly situated;
MICHAEL DOUGHERTY, individually                  D.C. No. 2:14-cv-03456-DSF-
and on behalf of all others similarly            AGR
situated,

              Plaintiffs - Appellants,           MEMORANDUM*

  v.

LOS ANGELES COUNTY
METROPOLITAN TRANSIT
AUTHORITY, a corporation, AKA LA
County MTA; ARTHUR T. LEAHY,
Chief Executive Officer of the Los
Angeles County Metropolitan Transit
Authority, in his individual and official
capacities,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                       Argued and Submitted March 2, 2015
                              Pasadena, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: REINHARDT, N.R. SMITH, and HURWITZ, Circuit Judges.

      Plaintiffs Jessica Romero and Michael Dougherty sued the Los Angeles County

Metropolitan Transit Authority (“MTA”) and its Chief Executive Officer, Arthur

Leahy, alleging violations of Title II of the Americans with Disabilities Act (“ADA”),

42 U.S.C. §§ 12131-12165, and various other provisions of federal and California law.

They appeal the district court’s denial of their motion for a preliminary injunction.

We have jurisdiction under 28 U.S.C. § 1292(a)(1), and affirm.

      1. The district court did not clearly err in finding that the plaintiffs have not

demonstrated a likelihood of ongoing or future irreparable injury, especially in light

of the evidence of measures taken by the MTA in response to the settlement of a prior

ADA lawsuit. See Midgett v. Tri-Cnty. Metro. Transp. Dist. of Or., 254 F.3d 846, 850

(9th Cir. 2001). There was no abuse of discretion in the denial of the preliminary

injunction. See Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th

Cir. 2011); Ctr. for Food Safety v. Vilsack, 636 F.3d 1166, 1174 (9th Cir. 2011).

      2. The plaintiffs also seek review of the denial of their class certification

motion, but they never filed the required petition to appeal pursuant to Federal Rule

of Civil Procedure 23(f). There is no basis for the exercise of pendent appellate

jurisdiction because denial of the preliminary injunction neither depended upon, nor




                                          2
inevitably resolved, the issues in the class certification denial. See Cunningham v.

Gates, 229 F.3d 1271, 1284-86 (9th Cir. 2000).

      AFFIRMED.




                                         3